GRANGER, Judge
(dissenting):
Lest we attach too much importance to appellant’s right to individual military counsel, it should first be recognized that we are not here concerned with any alleged error of constitutional dimension. Appellant was represented by a qualified lawyer and thus had all the counsel he is guaranteed by the Constitution. The right to be represented by two lawyers, free of charge, in noncapital cases is practically unheard of in other criminal justice systems, and is a luxury bestowed upon military accused persons by a charitable Congress whose members almost certainly never envisioned the dimension of the problems that would be fostered by their beneficence.
As the law has developed, an accused may request any judge advocate from any place in the world, and the Government must *850ascertain whether that lawyer is available to represent the accused. This procedure is subject to abuse. It enables defense counsel to delay trial proceedings with little effort, and Government evidence, in a constantly shifting military community, tends to dissipate with the passage of time. The costs involved in procuring an accused’s second counsel can make his trial prohibitively expensive, leading to dismissal of the charges. Defense counsel can keep Government counsel busy processing counsel requests instead of preparing the substance of his case. Three military lawyers may devote their energies to the trial of relatively simple charges — an unreasonable and expensive concentration of legal expertise.
The defense is not the only potential beneficiary of this procedure, however. It can be a boon for the judge advocate community as a whole, providing free world-wide travel, vacations from routine duties (not only with pay but with handsome per diem reimbursements), and opportunities for old friends to be temporarily reunited.
Commanders and military judges, therefore, may be forgiven if they view individual military counsel requests with somewhat less veneration than is customarily accorded the constitutional right to counsel.
When the principal opinion states that appellant had been actively seeking the assistance of individual military counsel for approximately 6 weeks, what that means is that defense counsel had been throwing trial counsel a new name each time trial counsel completed processing an earlier individual military counsel request. When the principal opinion states that appellant was requesting a continuance of 26 days to a date certain, that does not mean that trial could commence in 26 days. It would be 26 days before the requested counsel could begin work on this case. How long the trial would be delayed after counsel became available is a matter of conjecture, but it does not appear from the record that appellant was anxious to go to trial. Judging from the charges, the legal issues and number of witnesses involved, the granting of appellant’s request for another continuance would have resulted in further trial delay for well over one month.
The defense had submitted four requests — one at a time — for different individual military counsel. The situs of trial was Hawaii. The first request was for counsel from Yokosuka, Japan. The second and third requests were for judge advocates stationed in California. The fourth request was for counsel from New London, Connecticut. The legal qualifications and reputation of the first three judge advocates requested are unknown, but the fourth was a Naval Justice School classmate of the designated defense counsel. This requested counsel had been a judge advocate for only 6 months and, for all appellant knew, had never tried a case. While Article 38, Uniform Code of Military Justice, permits an accused to predicate a counsel request on nothing more than whimsy, I believe the military judge could reasonably interpret these circumstances to indicate that appellant’s efforts were directed toward something other than securing the best available defense representation. A further indication that appellant was not proceeding in good faith is found in the fact that he deliberately lied to the military judge concerning one counsel request and admitted that he had done so.
While this world-wide search for individual military counsel was in process, additional charges were preferred that alleged that appellant had threatened one of the Government witnesses against him and had obstructed justice by attempting to influence the testimony of two Government witnesses. (Appellant was found guilty of these three offenses.)
In reviewing the military judge’s denial of appellant’s request for continuance, the issue, as stated in the principal opinion, is not whether someone else might have ruled differently, but whether in the light of all the circumstances the ruling made was so unfair as to constitute an abuse of discretion resulting in prejudice to the accused. In my opinion, when appellant came back into court, withdrew his last-submitted request for individual military counsel and *851renewed his motion for another continuance until the third-requested counsel became available, the military judge, considering the circumstances discussed above, was justified in deciding that enough was enough, and directing the trial to proceed. Considering the additional specifications alleging that, while all this was going on, the accused was threatening and attempting to influence the testimony of Government witnesses, it is reasonable to assume that further delay would jeopardize the Government’s right to a fair trial. I would find no abuse of discretion in the denial of the motion.